DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to a golf club with grip and weight member forming a grip weight portion. The weight member is located in a butt end region extending from a point 100mm away from a grip butt end to the grip butt end. A shaft weight, torque and grip weight portion are quantitatively defined. Moreover, a ratio of a weight of the butt end region and a weight of the shaft-grip-weight portion is defined (i.e. greater than or equal to 0.40).  This arrangement contributes to producing an on swing plane according to applicant’s specification.  One having ordinary skill in the art would not have found it obvious to modify a traditional golf club in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Margoles et al. (US Pub. No. 2013/0165249), Betts et al. (US Pub. No. 2016/0175667) and Gill et al. (US Pub. No. 2008/0132350).   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711